Exhibit 10.12

 

[tm2021982d1_ex10-12image001.jpg] 

 

June 3, 2020

 

Trevor Milton

 

Re:         Executive Employment Arrangement

 

Dear Trevor:

 

This Agreement will amend and restate your existing Employment Agreement with
Nikola Corporation (the “Company”), dated as of July 13, 2016, effective as of
the close of the business combination contemplated by the Business Combination
Agreement, dated as of March 2, 2020 (the “Merger Agreement”) by and among
VectoIQ Acquisition Corp., VCTIQ Merger Sub Corp., and the Company (the
“Effective Date”). On behalf of the Company, I am pleased to offer you the
position of Executive Chairman of the Board of Nikola Corporation.

 

You will report to the Company’s Board of Directors (the “Board”) and your
responsibilities will include such employment duties as are usual and customary
for this position including presiding over all meetings of the Company’s
stockholders and at all meetings of its Board. The Executive Chairman shall also
have supervisory powers over and management authority for the Company’s Chief
Executive Officer (“CEO”), and shall have all other powers commonly incident to
such position or which are from time to time delegated to him by the Board. At
the Company’s request, you shall serve the Company and/or its subsidiaries and
affiliates in other capacities in addition to the foregoing, consistent with
expectations for your position.

 

The terms of your employment are as follows:

 

Employment Period. Your employment shall continue indefinitely until terminated
in accordance with the terms of this Agreement. Notwithstanding the foregoing,
your employment is terminable at will by the Company or by you at any time (for
any reason or for no reason), subject to the termination provisions of this
Agreement.

 

Annual Salary. You have indicated your interest in declining any salary in
excess of $1 per year, without regard to Arizona’s minimum wage. Accordingly,
for purposes of this Agreement and due to your request, your annual salary will
be $1, paid bi-weekly less payroll deductions and all required withholdings.
Your signature on this Agreement confirms your election.

 



 

 

 

Annual Bonus. You have indicated your interest in declining participation in any
annual cash bonus program provided by the Company, without regard to your
eligibility in any such program. Your signature on this Agreement confirms your
election.

 

Stock Awards. You will be eligible to receive stock awards under the Company’s
equity incentive plan as in effect from time to time (the “Plan”). Subject to
Board approval, you will be granted an annual time-vested stock award (a
“Time-Vested Award”) and a performance-based stock award (a “Performance Award”)
as soon as administratively practicable following the Effective Date and the
effective registration of the securities under the Plan on Form S-8 (the “Grant
Date”). The Company shall file the Form S-8 for the Plan with the Securities and
Exchange Commission no later than sixty-five (65) days following the Effective
Date. These awards are designed to reward you for significantly increasing the
value of the Company’s stock over time.

 

Each Time-Vested Award that you are eligible to receive will consist of
restricted stock units for shares of the Company’s common stock having a value
on the Grant Date of not less than $6,000,000. These awards provide immediate
and ongoing retention value over time, with the vesting restrictions on the
underlying shares lapsing on the third anniversary of their respective dates of
grant (or, in the case of your first Time-Vested Award, the third anniversary of
the Effective Date) subject to your continued employment. The number of shares
associated with the first Time-Vested Award will be determined based upon a
stock price of $10.00 as contemplated per the Merger Agreement. Subsequent
Time-Vested Awards would be granted annually, typically concurrent with stock
awards to other employees in the first quarter, with the number of shares
determined based upon the Company’s closing stock price on the date of grant.

 

The Performance Award will consist of 4,859,000 restricted stock units that can
be earned upon the achievement of pre-established “stretch” share of stock price
milestones described in the table below and your continued employment through
the third anniversary of the Effective Date. Each share of stock price milestone
represents an incremental increase of $6 billion in the market capitalization of
the Company and unlocks a tranche of the total shares granted. This tiered
performance structure ensures shareholders receive an incremental return on
their investment prior to you earning the associated incremental shares. Any and
all shares that are earned upon the achievement (defined as the Company’s share
of stock price trading at or above the milestone for at least 20 consecutive
trading days) of the three stock price milestones during the period beginning on
the date the Resale Shelf Registration Statement (as defined in Exhibit A to the
Merger Agreement, and which registration statement is required to be filed
within 45 days of the Effective Date) is declared effective by the SEC and
ending on the third anniversary of the Effective Date (the “Performance Period”)
will be delivered, free of vesting restrictions, following certification by the
Board within 30 days following the final day of the Performance Period.

 

The general structure of the Performance Award is illustrated below, assuming a
stock price of $10.00 on the grant date. The specific share price milestones
will be approved on the date of grant and included in the associated award
document.

 

Share Price Milestone   Market Capitalization at Price  Incremental Performance
Shares Earned at Share
Price Milestone   Below $25.00   Below $10 billion   0  $25.00   $10 billion 
 1,069,000  $40.00   $16 billion   1,603,000   $55.00 or Above   $22+ billion 
 2,187,000 

 

In the event of a Change in Control (as defined in the Plan), the achievement of
share of stock price milestones under your Performance Award will be based on
the Company’s performance through the closing of such Change in Control. The
amount of the Performance Award that would have been earned based on this
measurement will be converted to time-vested restricted stock units immediately
prior to such Change in Control (the “Converted Awards”). If the Converted
Awards are assumed, substituted or otherwise continued by the successor
corporation (or a parent or subsidiary thereof), all vesting restrictions
applicable to the Converted Awards will lapse on the earlier of (i) the final
day of the Performance Period subject to your continued employment with the
successor corporation (or a parent or subsidiary thereof) through such date, at
which time such Converted Awards will be settled, and (ii) subject to your
compliance with the Severance Conditions (as defined below), the date of your
Involuntary Termination of employment with the successor corporation (or a
parent or subsidiary thereof). All Time-Vested Awards and Converted Awards that
are not assumed, substituted or otherwise continued by the successor corporation
(or a parent or subsidiary thereof) will fully vest and will be settled
immediately prior to the consummation of such Change in Control.

 



 [tm2021982d1_ex10-12image002.jpg] www.nikolamotor.com | 4141 E Broadway Rd |
Phoenix | AZ | 85040

 

 

 

 

The terms and conditions of each Time-Vested Award and the Performance Award
will be set forth in separate award agreements in forms prescribed by the
Company (each, an “Award Agreement”), and all shares underlying the respective
awards will contain the right to receive dividend equivalents, if any, subject
to the same vesting conditions as the shares underlying the stock awards. The
stock awards shall be governed in all respects by the terms and conditions of
the Plan and the applicable Award Agreement.

 

Benefits. You (and your spouse and/or eligible dependents to the extent provided
in the applicable plans and programs) are eligible to participate in and be
covered under the health, welfare and financial benefit plans and programs
maintained by the Company for the benefit of its employees, pursuant to the
terms of such plans, on the same terms and conditions as those applicable to
similarly situated executives. Detailed descriptions of the Company’s benefit
plans are available and will be provided to you upon request. Your eligibility
to receive such benefits will be subject in each case to the generally
applicable terms and conditions for the benefits in question and to the
determinations of any person or committee administering such benefits. The
Company may modify or terminate any benefits plan or program from time to time
in its sole discretion.

 

Expenses. You are entitled to receive prompt reimbursement for all reasonable
business expenses incurred in connection with the performance of your duties in
accordance with the policies, practices and procedures of the Company. Such
reimbursements will be made no later than March 15th of the year following the
year in which such expenses were incurred, subject to your submission of
receipts and documentation in accordance with the Company’s policies and
procedures.

 

Vacation. You are entitled to paid vacation in accordance with the policies,
practices and procedures of the Company.

 

Indemnification/Legal Fees. The Company agrees that you will be entitled to the
same indemnification rights as the Company grants to other directors of the
Company to the fullest extent permitted by Delaware corporate law. The Company
will maintain a directors and officers liability policy covering you with
coverage comparable or equal to that provided to other directors and officers of
the Company. In the event of any dispute over your entitlement to payments or
benefits hereunder, the Company shall advance you an amount equal to your
monthly legal fees incurred in connection with such dispute until there is a
final non-appealable decision by a court that you are not entitled to such
payment or benefit.

 

 [tm2021982d1_ex10-12image002.jpg] www.nikolamotor.com | 4141 E Broadway Rd |
Phoenix | AZ | 85040

 



 

 

 

Termination of Employment. In the event of an Involuntary Termination of your
employment at any time:

 

·You will enter into a Separation and Consulting Agreement which will provide
that, effective as of the date of your termination of employment (the
“Termination Date”), your status as an employee of the Company shall terminate
and the Company shall engage you as a non-employee consultant for the period
commencing on the Termination Date and ending on the second anniversary of the
Termination Date (the “Consulting Period”). As a consultant, you shall provide
services to the Company as assigned by the Board, working from your office
located at your residence unless reasonably requested by the Company to travel
or appear at the Company’s offices at such times as mutually agreeable to you
and the Company. As consideration for services rendered and/or your continuing
agreement to remain available for assignments on an “on-call” basis, the Company
shall pay you $10 million on each of the first and second anniversaries of the
Termination Date. During the Consulting Period you shall be an independent
contractor with respect to the Company and there shall not be implied any
relationship of employer-employee, partnership or joint venture. You shall not
be entitled to participate in any employee benefit plans or other benefits or
conditions of employment available to the employees of the Company, except as
may be elected pursuant to COBRA.

 

·Subject to (i) your execution of a general release of claims in favor of the
Company in substantially the form attached as Exhibit A (the “Release”) and with
customary carve outs for continued indemnification, rights to enforce the
Release and mutual non-disparagement, (ii) your non-revocation of the Release
and it becoming effective within sixty (60) days following your Termination
Date, and (iii) your faithful observance of the terms of such Release (such
conditions, the “Severance Conditions”), you shall be entitled to the following
severance benefits (the “Severance Benefits”):

 

oEquity and Equity-Based Awards. All outstanding restricted stock awards, stock
options, and restricted stock units, including all restricted stock units
subject to your Performance Award and all Converted Awards, as applicable, will
immediately vest in full. Unexercised stock options will remain exercisable for
earlier of (i) three years following your Termination Date or (ii) remaining
option term. The settlement of the restricted stock units subject to your
Performance Award (other than Converted Awards) that are subject to accelerated
vesting pursuant to this provision will occur on the later of (i) the final day
of the Performance Period (or if earlier, the closing of a Change in Control) or
(ii) the effective date of the Release, in all cases subject to compliance with
Section 409A of the Code. The settlement of all Converted Awards will occur on
the effective date of the Release, subject to compliance with Section 409A of
the Code.

 

oBenefits Continuation. The Company will pay to you a cash lump sum equal in
value to 18 months of COBRA benefits coverage, less applicable withholding, on
the effective date of the Release.

 

For the avoidance of doubt, if you independently and unilaterally decide to end
your employment at the Company without Good Reason, or if you are terminated for
Cause, or if your employment is terminated due to your Death or Disability, you
will not be entitled to enter into the Separation and Consulting Agreement or
receive any Severance Benefits.

 



 [tm2021982d1_ex10-12image002.jpg] www.nikolamotor.com | 4141 E Broadway Rd |
Phoenix | AZ | 85040

 



 

 

 

You may terminate your employment with the Company at any time and for any
reason whatsoever simply by notifying the Company. Likewise, the Company may
terminate your employment at any time, with or without cause or advance notice,
subject to the consulting and other benefits described herein. Your employment
at-will status can only be modified in a written agreement signed by you and by
an authorized officer of the Company.

 

Section 409A. Notwithstanding anything to the contrary in this Agreement, no
compensation or benefits, including any Severance Benefits, stock awards,
consulting payments or other benefits payable due to termination, shall be paid
to you during the six-month period following termination if the Company
determines that paying such amounts would be a prohibited distribution under
Section 409A of the Code. If the payment of any such amounts is so delayed, then
on the first day of the seventh month following termination (or such earlier
date upon which such amount can be paid under Section 409A without resulting in
a prohibited distribution) the Company shall pay to you a lump-sum amount equal
to the cumulative amount that would have otherwise been payable during such
period. In addition, to the extent required in order to comply with
Section 409A, you shall not be considered to have terminated employment with the
Company for purposes of this Agreement and no payment of such amounts due
pursuant to your termination shall be due until you would be considered to have
incurred a “separation from service” from the Company within the meaning of
Section 409A. Each such amount which constitutes deferred compensation subject
to Section 409A shall be construed as a separate identified payment for purposes
of Section 409A. If the period during which you have discretion to execute or
revoke the Release straddles two calendar years, then the Company will make the
payment of amounts that are subject to Section 409A and contingent on the
effectiveness of such Release starting in the second of such years regardless of
which year you actually deliver the Release. You may not, directly or
indirectly, designate the calendar year of payment of any amounts subject to
Section 409A.

 

The intent of the parties is that the payments and benefits under this Agreement
comply with or be exempt from Section 409A and, accordingly, to the maximum
extent permitted, this Agreement shall be interpreted to be exempt from or in
compliance therewith

 

Work Product. As a condition of employment, you will be expected to abide by
Company rules and policies and sign and comply with the Employee Proprietary
Information and Inventions Assignment Agreement (PIIA), attached as Exhibit B to
this Agreement, which prohibits unauthorized use or disclosure of Company
proprietary information.

 

Confidentiality. In your work for the Company, you will be expected not to use
or disclose any confidential information, including trade secrets, of any former
employer or other person to whom you have an obligation of confidentiality.
Rather, you will be expected to use only that information which is generally
known and used by persons with training and experience comparable to your own,
which is common knowledge in the industry or otherwise legally in the public
domain, or which is otherwise provided or developed by the Company.

 

You agree that you will not bring onto Company premises any unpublished
documents or property belonging to any former employer or other person to whom
you have an obligation of confidentiality. You represent that you have disclosed
to the Company any contract you have signed that may restrict your activities on
behalf of the Company. You represent further that you have the ability to
perform the essential functions of your job with or without reasonable
accommodations.

 



 [tm2021982d1_ex10-12image002.jpg] www.nikolamotor.com | 4141 E Broadway Rd |
Phoenix | AZ | 85040

 



 

 

 

This Agreement, together with its attached exhibits, forms the complete and
exclusive statement of your employment agreement with the Company. The
employment terms in this Agreement supersede any other agreements or promises
made to you by anyone, whether oral or written. Changes in your employment
terms, other than those changes expressly reserved to the Company’s discretion
in this Agreement, require a written modification signed by an authorized
officer of the Company and by you.

 

Successors/Assigns. The Company shall assign this Agreement to any successor to
all or substantially all of the business and assets of the Company and the
Company shall require successor to expressly assume and agree to in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place.

 

Governing Law. The terms of this Agreement and the resolution of any dispute as
to the meaning, effect, performance or validity of this Agreement or arising out
of, related to, or in any way connected with, this Agreement, your employment
with the Company (or termination thereof) or any other relationship between you
and the Company (a “Dispute”) will be governed by the laws of the State of
Arizona, without giving effect to the principles of conflict of laws. To the
extent not subject to arbitration as described below, you and the Company
consent to the exclusive jurisdiction of, and venue in, the state courts in
State of Arizona (or in the event of exclusive federal jurisdiction, the courts
of the District of Arizona in connection with any Dispute or any claim related
to any Dispute).

 

Except as prohibited by law, you agree that any Dispute between you and the
Company (or between you and any officer, director, employee or affiliates of the
Company, each of whom is hereby designated a third party beneficiary of this
Agreement regarding arbitration) will be resolved through binding arbitration in
Maricopa County, Arizona under the rules of the American Arbitration Association
and the Arbitration Rules set forth in Arizona Rules of Civil Procedure. Nothing
in this arbitration provision is intended to limit any right you may have to
file a charge with or obtain relief from the National Labor Relations Board or
any other state or federal agency. You agree that such arbitration shall be
conducted on an individual basis only, not a class, collective or representative
basis, and hereby waive any right to bring class-wide, collective or
representative claims before any arbitrator or in any forum. THE PARTIES
UNDERSTAND THAT BY AGREEING TO ARBITRATE DISPUTES THEY ARE WAIVING ANY RIGHT
THEY MIGHT OTHERWISE HAVE TO A JURY TRIAL. This arbitration provision is not
intended to modify or limit substantive rights or the remedies available to the
parties, including the right to seek interim relief, such as injunction or
attachment, through judicial process, which shall not be deemed a waiver of the
right to demand and obtain arbitration.

 

Please sign and date this Agreement if you wish to accept employment at the
Company under the terms described above and return it, along with the signed
PIIA, to joe.pike@nikolamotor.com. For the purposes of this Agreement and the
PIIA, a facsimile or electronic signature shall serve as an original.

 

Certain Definitions. Defined terms in this Agreement are as follows:

 

Involuntary Termination. Involuntary Termination shall mean a termination of
employment by the Company without Cause or by you with Good Reason.

 

 [tm2021982d1_ex10-12image002.jpg] www.nikolamotor.com | 4141 E Broadway Rd |
Phoenix | AZ | 85040



 



 

 

 

Good Reason. Good Reason shall mean a resignation by the employee as a result of
(i) an adverse change in title, authorities, duties or responsibilities that
diminishes employee's position; (ii) a change in the employee's reporting
relationship such that he is no longer reporting to the Company's Board or that
the supervisory powers over and management authority for the Company’s CEO
ceases; (iii) a material reduction in the employee's base salary; (iv) a
material breach by the Company of any of its obligations under this Agreement or
any other written agreement between the Company and the employee; or (v) any
failure to nominate or elect employee as Executive Chairman and director of the
Company. A resignation for Good Reason will not be deemed to have occurred
unless employee gives the Company written notice of the condition within ninety
(90) days after the condition comes into existence and the Company fails to
remedy the condition within thirty (30) days after receiving your written notice
and employee resigns within thirty (30) days thereafter.

 

Cause. Cause shall mean any of the following as determined by a two-thirds
majority of the Company’s Board (excluding the employee): (i) employee's willful
and intentional failure to follow the lawful instructions of the Company's Board
consistent with employee's title following written notice of any alleged failure
and 30 days to cure such failure; (ii) employee's willful and intentional
violation of any written Company policy that has been provided to the employee
that results in material and demonstrable harm to the Company; (iii) employee's
commission of any act of fraud, embezzlement or any other misconduct that has
caused or is reasonably expected to result in material and demonstrable injury
to the Company; (iv) employee's willful and intentional breach of any of his
obligations under any written agreement or covenant with the Company; or
(v) employee willfully and intentionally acts in any way that materially and
demonstrably harms the Company's reputation. The Company may not terminate
employee for Cause unless: (i) no fewer than 30 days prior to the date of
termination, the Company provides employee with written notice (the “Notice of
Consideration”) of its intent to consider termination of employee’s employment
with the Company for Cause, including a detailed description of the specific
reasons which form the basis for such consideration; (ii) after providing the
Notice of Consideration, the Board may, by an affirmative vote of a two-thirds
of its members (excluding the employee), suspend the employee with pay until a
final determination of whether “Cause” exists; (iii) on a date designated in the
Notice of Consideration, which shall be at least 30 days following the date the
Notice of Consideration was provided, the employee shall have the opportunity to
appear before the Board, with his own legal counsel to present arguments and
evidence on employee’s behalf; and (iv) following the presentation to the Board
as provided for in clause (iii) or the employee’s failure to appear before the
Board at the time and place set forth in the Notice of Consideration, the
employee may be terminated by the Board only if two-thirds of its members
(excluding the employee), determines that the actions or inactions of the
employee set forth in the Notice of Consideration occurred, that such actions
constitute Cause and that the employee’s employment should be terminated for
Cause. Cause shall not include any one or more of the following: (i) bad
judgment, (ii) negligence, (iii) any act or omission that employee believed in
good faith to have been in or not opposed to the interest of the Company or
(iv) any act or omission of which any member of the Board who is not a party to
such act or omission has had actual knowledge for at least three (3) months.

 

[Remainder of Page Intentionally Left Blank]

 

 

 [tm2021982d1_ex10-12image002.jpg] www.nikolamotor.com | 4141 E Broadway Rd |
Phoenix | AZ | 85040

 

 

 

 

I am delighted to confirm the terms of this offer to you on behalf of the
Company. We look forward to your favorable reply and to building a successful
Company together.

 

Sincerely,     Nikola Corporation        

    By: /s/ Mark Russell       Name: Mark Russell       Its: CEO  

 

 

Accepted:

 

/s/ Trevor Milton   June 3, 2020 Trevor Milton   Date      

 

 

Attachments:     Exhibit A – Form Severance Agreement and Release

 

    Exhibit B – Employee Proprietary Information and Inventions Assignment
Agreement

 

 [tm2021982d1_ex10-12image002.jpg] www.nikolamotor.com | 4141 E Broadway Rd |
Phoenix | AZ | 85040



 

 

 

 

EXHIBIT A

 


Severance Agreement and Release

 

I. Release of Claims. In exchange for receipt of the severance benefits (the
“Severance Benefits”) described in <insert name>’s (“Executive”) Employment
Agreement dated [ ], 2020 (the “Employment Agreement”), Executive hereby
releases and discharges and covenants not to sue Nikola Corporation (the
“Company”), its subsidiaries, parents, or affiliated corporations, past and
present, and each of them, as well as each of its and their assignees,
successors, directors, officers, stockholders, partners, representatives,
insurers, attorneys, agents or employees, past or present, or any of them
(individually and collectively, “Releasees”), from and with respect to any and
all claims, agreements, obligations, demands and causes of action, known or
unknown, suspected or unsuspected, arising out of or in any way connected with
events, acts, conduct, or omissions occurring at any time prior to and including
the date Executive signs this release, including without limiting the generality
of the foregoing, any claim for severance pay, profit sharing, bonus or similar
benefit, equity-based awards and/or dividend equivalents thereon, pension,
retirement, life insurance, health or medical insurance or any other fringe
benefit, or disability, or any other claims, agreements, obligations, demands
and causes of action, known or unknown, suspected or unsuspected resulting from
any act or omission by or on the part of Releasees committed or omitted prior to
the date of this release, including, without limiting the generality of the
foregoing, any claim under Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act, or any other federal, state or local law,
regulation, constitution, ordinance or common law (collectively, the “Claims”).
Notwithstanding the above, however, Executive is not releasing (1) any claims
that cannot be waived under applicable state or federal law, (2) rights
Executive may have to indemnification (including, without limitation, under the
Executive’s indemnification agreement with the Company, the Company’s by-laws,
the Company’s D&O insurance and otherwise), (3) vested rights or benefits under
Executive’s 401k or other plans, or (4) Executive’s workers’ compensation rights
and, provided further, that nothing in this Agreement shall prevent Executive
from filing, cooperating with, or participating in any proceeding before the
Equal Employment Opportunity Commission or Department of Labor. In addition,
nothing in this release shall prevent Executive from challenging its validity in
a legal or administrative proceeding.

 

II. ADEA Waiver. Executive expressly acknowledges and agrees that by entering
into this release, Executive is waiving any and all rights or claims that
Executive may have arising under the Age Discrimination in Employment Act of
1967, as amended (“ADEA”), which have arisen on or before the date of execution
of this release. Executive further expressly acknowledges and agrees that:

 

A. In return for this release, the Executive will receive consideration beyond
that which Executive was already entitled to receive before entering into this
Release;

 

B. Executive is hereby advised in writing by this release to consult with an
attorney before signing this release;

 

C. Executive was given a copy of this release on [____________] and informed
that Executive had twenty-one (21) days within which to consider the release and
that if Executive executes this release prior to the expiration of such 21-day
period, Executive acknowledges that Executive will have done so voluntarily and
knowing that Executive is waiving Executive’s right to have 21 days to consider
this release;

 



 [tm2021982d1_ex10-12image002.jpg] www.nikolamotor.com | 4141 E Broadway Rd |
Phoenix | AZ | 85040

 

 

 

 

D. Nothing in this release prevents or precludes Executive from challenging or
seeking a determination in good faith of the validity of this waiver under the
ADEA, nor does it impose any condition precedent, penalties or costs from doing
so, unless specifically authorized by federal law; and

 

E. Executive was informed that Executive has seven (7) days following the date
of execution of this release in which to revoke it, and this release will become
null and void if Executive elects revocation during that time. Any revocation
must be in writing and must be received by the Company during the seven-day
revocation period.

 

III. Company Release of Executive. Company, on its own behalf and on behalf of
its divisions, subsidiaries, parents, or affiliated corporations, past and
present, and each of them, as well as each of its and their assignees,
successors, directors, officers, stockholders, partners, representatives,
insurers, attorneys, agents or employees, past or present, or any of them
(individually and collectively), hereby releases Executive from and with respect
to any and all claims, agreements, obligations, demands and causes of action,
known or unknown, suspected or unsuspected, arising out of or in any way
connected with events, acts, conduct, or omissions occurring at any time prior
to and including the date Company signs this release; provided, however, that
such release shall not include claims for fraud, securities laws violations or
intentional criminal acts.

 

IV. Extension of Restrictive Covenants. In exchange for receipt of the Severance
Benefits described in the Employment Agreement, the duration of the restrictive
covenants included in Section 4(g) (Nonsolicitation of Employees/Contractors),
Section 4(h) (No Hire), Section 4(i) (Nonsolicitation of Customers) and
Section 4(j) (Noncompete Provision) of Executive’s Employee Proprietary
Information and Inventions Assignment Agreement (“PIIA”) will increase from one
(1) year to two (2) years following the date of Executive’s termination of
employment.

 

V. Non-Disparagement. Executive will refrain from making any defamatory or
disparaging statements about the Company, its board of directors, officers,
management, practices, procedures, or business operations to any person or
entity. Nothing in this paragraph shall prohibit Executive from providing
truthful information in response to a subpoena or other legal or regulatory
process. The foregoing requirement under this paragraph will not apply to any
statements that Executive makes in response to any defamatory or disparaging
statements made by the Company (in its formal public statements), its executive
officers and/or its directors regarding Executive or Executive’s performance as
an employee of the Company so long as Executive’s statements are, in the
reasonable, good faith judgment of Executive, true and extend no further than
addressing such statements by the Company.

 

VI. Forfeiture of Severance Benefits. Executive acknowledges and agrees that any
material breach of this Agreement, the Employment Agreement, or the PIIA,
including any of the restrictive covenants set forth therein, shall entitle the
Company immediately to recover and/or cease providing the Severance Benefits,
except as provided by law. All other provisions of this Agreement, the
Employment Agreement, and the PIIA shall remain in full force and effect.

 

 [tm2021982d1_ex10-12image002.jpg] www.nikolamotor.com | 4141 E Broadway Rd |
Phoenix | AZ | 85040

 



 

 

 

VII. Waiver of Unknown Claims. Executive and Company understand and agree that
the claims released above include not only claims presently known to Executive
and Company, but also include all unknown or unanticipated claims, rights,
demands, actions, obligations, liabilities, and causes of action of every kind
and character that would otherwise come within the scope of the released claims
described herein. Executive and Company understand that they may hereafter
discover facts different from what they now believe to be true, which if known,
could have materially affected their decisions to execute this release, but
Executive and Company nevertheless hereby waive any claims or rights based on
different or additional facts.

 

“EXECUTIVE”  “COMPANY”         NIKOLA CORPORATION

 

 

  By:   <Name>       Name:   Date:         Title:           Date:  



 

 [tm2021982d1_ex10-12image002.jpg] www.nikolamotor.com | 4141 E Broadway Rd |
Phoenix | AZ | 85040

 

 

